Citation Nr: 1040845	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from June 1982 to January 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran is seeking a rating in excess of 10 
percent for his lower back disability.

The Veteran's last VA examination was conducted in February 2006, 
more than four and a half years ago.  Since that time, the 
Veteran filed a notice of disagreement in which he reported 
experiencing back spasms, and having difficulty bending.  The 
Veteran also indicated that his back disability had worsened 
since that examination.  

The Veteran also submitted several medical records on which he 
indicated that his pain medication had been increased on account 
of his back disability.

Given that the last VA examination was in February 2006, and no 
treatment records have been obtained since January 2006, the 
Board concludes that the evidence should no longer be considered 
contemporaneous; particularly in light of the fact that the 
Veteran has on several occasions since the examination indicated 
that his back disability has worsened or at least become more 
symptomatic.  As such, a remand is unfortunately necessary to 
provide the Veteran with a contemporaneous examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from January 2006 to the 
present.

2.  Then schedule the Veteran for a VA 
examination to evaluate the nature and 
severity of his lower back disability.  

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

